Citation Nr: 1027345
Decision Date: 07/22/10	Archive Date: 09/09/10
 
DOCKET NO. 07-06 458                       DATE Jul 22 2010 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to a compensable rating for service-connected diabetic retinopathy/macular edema associated with diabetes mellitus, type II. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Timothy D. Rudy, Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1978 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

FINDING OF FACT 

In July 2010, the Board was notified by the RO that the Veteran died on December 22,2009. 

CONCLUSION OF LAW 

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, the claims of appellants do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 

- 2 - 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2009). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5l21A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title .... " The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO in St. Petersburg, Florida. 

ORDER 

The appeal is dismissed. 

JONATHAN B.KRAMER 
Veterans Law Judge, Board of Veterans' Appeals 

- 3  



